United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2224
                      ___________________________

                                 Brian Billings

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Batesville
                                ____________

                          Submitted: March 7, 2016
                           Filed: March 18, 2016
                               [Unpublished]
                               ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.
       Brian Billings appeals the district court’s1 order affirming the Commissioner’s
denial of disability insurance benefits and supplemental security income, after his
hearing before an administrative law judge (ALJ). For reversal, Billings argues that
the ALJ’s decision is not supported by substantial evidence on the record as a whole,
and in particular, he challenges the ALJ’s severity and credibility determinations; the
ALJ’s residual functional capacity (RFC) finding; and the ALJ’s decision to credit
some physicians’ opinions in the record over other physician’s opinions, including the
opinion of consultative medical examiner Anandaraj Subramanium, M.D.

       Following careful de novo review, we conclude that substantial evidence in the
record as a whole supports the denial of Billings’s applications, see Halverson v.
Astrue, 600 F.3d 922, 929-31(8th Cir. 2010) (standard of review), including the ALJ’s
determination on which impairments were severe, see Kirby v. Astrue, 500 F.3d 705,
707-08 (8th Cir. 2007); the credibility determinations, see Perks v. Astrue, 687 F.3d
1086, 1092-93 (8th Cir. 2012); the assessment of RFC, see id. at 1092; and the
decision to discount Dr. Subramanium’s opinion on the severity of Billings’s
limitations, see Estes v. Barnhart, 275 F.3d 722, 725 (8th Cir. 2002).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-